MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                           Aug 24 2015, 9:30 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Andrew B. Arnett                                         Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Karl M. Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Patrick D. Keith,                                        August 24, 2015
Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         73A05-1412-CR-575
        v.                                               Appeal from the Shelby Circuit
                                                         Court
State of Indiana,                                        The Honorable Charles D.
Appellee-Plaintiff.                                      O’Connor, Judge
                                                         Trial Court Cause No.
                                                         73C01-1301-FD-13 and
                                                         73C01-1304-FB-27



Barnes, Judge.


Court of Appeals of Indiana | Memorandum Decision 73A05-1412-CR-575 | August 24, 2015   Page 1 of 6
                                             Case Summary
[1]   Patrick Keith appeals his aggregate sentence of twenty and one-half years, three

      of which were suspended to probation, for Class B felony possession of

      methamphetamine, Class D felony possession of methamphetamine, Class D

      felony possession of a controlled substance, Class A misdemeanor possession of

      paraphernalia, and for being an habitual substance offender. We affirm.


                                                     Issue
[2]   Keith raises one issue, which we restate as whether his sentence is

      inappropriate.


                                                     Facts
[3]   In January 2013, police executed a writ of attachment on Keith in Shelby

      County for his failure to pay child support. During a pat down of Keith, the

      arresting officer found a glass pipe, pills, and a baggie containing

      methamphetamine in his pockets. The State charged Keith with Class D felony

      possession of methamphetamine, Class D felony possession of a controlled

      substance, and Class A misdemeanor possession of paraphernalia in Cause No.

      73C01-1301-FD-13 (“FD-13”). After Keith was released on bond, an

      information alleging he was an habitual substance offender was filed.


[4]   In April 2013, while out on bond, police were investigating the purchase of

      pseudoephedrine by a woman who indicated that she traded Keith

      Court of Appeals of Indiana | Memorandum Decision 73A05-1412-CR-575 | August 24, 2015   Page 2 of 6
      pseudoephedrine for methamphetamine, when they encountered Keith outside

      of a family housing complex. During the encounter, Keith took a baggie

      containing methamphetamine from his pocket and gave it to the officers. The

      State charged Keith with Class B felony possession of methamphetamine and

      alleged that he was an habitual substance offender in Cause No. 73C01-1304-

      FB-27 (“FB-27”).


[5]   Keith pled guilty to all the charges and he admitted to the habitual substance

      offender allegations in an open plea. The trial court considered as aggravating

      Keith’s criminal history and the fact that he was on bond when he committed

      the FB-27 offense. The trial court considered Keith’s guilty plea as mitigating.


[6]   For FD-13, the trial court sentenced Keith to two and one-half years on each of

      the Class D felony charges and to one year on the misdemeanor charge. The

      trial court enhanced the possession of methamphetamine charge by three years

      for Keith’s status as an habitual substance offender and ordered the sentences to

      be served concurrently for a total executed sentence of five and one-half years.


[7]   For FB-27, the trial court sentenced Keith to twelve years, with three years

      suspended to probation and enhanced by three years for his habitual substance

      offender status, for a sentence of fifteen years executed and three years

      suspended to probation. The trial court ordered the sentence to be served

      consecutive to the FD-13 sentence for a total of twenty and one-half years, with

      seventeen and one half years executed and three years suspended. Keith now

      appeals.


      Court of Appeals of Indiana | Memorandum Decision 73A05-1412-CR-575 | August 24, 2015   Page 3 of 6
                                                  Analysis
[8]   Keith argues that his sentence is inappropriate. Indiana Appellate Rule 7(B)

      permits us to revise a sentence authorized by statute if, after due consideration

      of the trial court’s decision, we find that the sentence is inappropriate in light of

      the nature of the offense and the character of the offender. Although Appellate

      Rule 7(B) does not require us to be “extremely” deferential to a trial court’s

      sentencing decision, we still must give due consideration to that decision.

      Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We also

      understand and recognize the unique perspective a trial court brings to its

      sentencing decisions. Id. “Additionally, a defendant bears the burden of

      persuading the appellate court that his or her sentence is inappropriate.” Id.


[9]   The principal role of Appellate Rule 7(B) review “should be to attempt to

      leaven the outliers, and identify some guiding principles for trial courts and

      those charged with improvement of the sentencing statutes, but not to achieve a

      perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225

      (Ind. 2008). We “should focus on the forest—the aggregate sentence—rather

      than the trees—consecutive or concurrent, number of counts, or length of the

      sentence on any individual count.” Id. Whether a sentence is inappropriate

      ultimately turns on the culpability of the defendant, the severity of the crimes,

      the damage done to others, and myriad other factors that come to light in a

      given case. Id. at 1224.




      Court of Appeals of Indiana | Memorandum Decision 73A05-1412-CR-575 | August 24, 2015   Page 4 of 6
[10]   Regarding the nature of the offenses, we acknowledge that Keith’s offenses are

       not particularly egregious. However, Keith did commit the FB-27 offense while

       out on bond from the FD-13 offense. Further, although he denied making

       methamphetamine, Keith acknowledged that he was providing the ingredients

       needed to make methamphetamine in exchange for the drug. Also, the

       probable cause affidavit indicates that he engaged the help of others to obtain

       the ingredients.


[11]   Moreover, Keith’s character, particularly his criminal history, supports his

       sentence notwithstanding his guilty pleas. Twenty-nine-year-old Keith’s

       criminal history includes a juvenile adjudication for what would have been

       misdemeanor possession of marijuana and adult criminal convictions for Class

       D felony causing serious bodily injury while operating a motor vehicle while

       intoxicated, Class A misdemeanor possession of marijuana, Class B

       misdemeanor disorderly conduct, two counts of Class D felony resisting law

       enforcement, Class B misdemeanor criminal mischief, Class B misdemeanor

       public intoxication that endangers the person’s life, Class A misdemeanor

       criminal trespass, and Class D felony possession of a controlled substance. A

       review of his numerous criminal charges he faced over the years shows that

       most of the offenses involved alcohol or drugs. Further, Keith was given the

       benefit of probation three times in the past, and it was revoked every time.

       Under these circumstances, we are not convinced that Keith’s aggregate

       sentence of twenty and one-half years, with three years suspended, is

       inappropriate.


       Court of Appeals of Indiana | Memorandum Decision 73A05-1412-CR-575 | August 24, 2015   Page 5 of 6
                                                 Conclusion
[12]   Keith has not established that his sentence is inappropriate in light of the nature

       of the offenses and the character of the offender. We affirm.


[13]   Affirmed.


       Riley, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 73A05-1412-CR-575 | August 24, 2015   Page 6 of 6